Bkoyles, 0. J.
1. Where an accusation in the city court charges the offense of larceny from the house, and the evidence shows a breaking and entering of the house in question and a stealing therefrom of articles valued at less than .$50, a conviction of the offense charged is not contrary to law because the evidence made also a case of burglary; and the city court has jurisdiction of the case. Barlow v. State, 77 Ga. 448 (2), 449, 450; Green v. State, 119 Ga. 120 (1) (45 S. E. 990) ; Gardner v. State, 105 Ga. 662 (31 S. E. 577).
2. When, in a trial for larceny from the house, it was clearly shown that the larceny was committed, and that shortly thereafter the accused was in absolute possession of a portion of the stolen goods, and where the accused in his statement to the jury made no explanation what*179soever as to how he came into possession of the goods (he merely denying that he was ever in such possession), the presumption of his guilt raised by his recent possession of the stolen goods was not rebutted. Under these circumstances the failure of the court to instruct the jury upon the law of circumstantial evidence (no request therefor having been made) does not require another hearing of the case, the charge of the court, except as to the omission referred to, being full and complete, the jury being properly instructed upon the weight to be given the defendant’s statement, and upon the law touching reasonable doubts, and the case not being a close or doubtful one. See, in this connection, Jones v. State, 105 Ga. 649 (31 S. E. 574).
Decided June 22, 1925.
Hal B. Wimberly, for plaintiff in error.
J. A. Merritt, solicitor, contra.
3. The verdict was amply authorized by the evidence, and neither the exceptions pendente lite nor the special grounds of the motion for a new trial show cause for a reversal of the judgment below.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.